McFarland, J., concurring.
— I concur in the judgment, but I dissent from so much of the opinion of Mr. Commissioner Hayne as holds that there was no error in admitting evidence of the value of defendant’s land as a “ reservoir site,” and in instructing the jury upon *80that theory. That would be, practically, to allow defendant to recover for an enhancement of the value of his land brought about by the very act of taking it. The rule stated in Gilmer v. Lime Point, 19 Cal. 47, and Central P. R. R. Co. v. Pearson, 35 Cal. 247, applies here, and I see no good reason for overruling those cases.